  Case 2:20-mj-09421-CRE Document 30 Filed 12/23/20 Page 1 of 2 PageID: 182




                        IN THE UNITED STATES DISTRICT COURT
                             OF DISTRICT OF NEW JERSEY


                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                                                    )
        vs.                                         )   2:20-MJ-9421-CRE;
                                                    )   2:20-CR-1090 DNJ
WILLIAM KAETZ                                       )
                                                    )
                Defendant,                          )
                                                    )
                                                    )

                                      MEMORANDUM ORDER

       AND NOW, this 22nd day of December 2020,

       On October 26, 2020, the court entered an order of detention against Defendant Kaetz.

(ECF No. 15). On December 16, 2020, Defendant filed a “Motion for Reconsideration of

Detention” (ECF No. 22) seeking to be released pursuant to certain conditions. The government

filed a response on December 22, 2020. (ECF No. 27)

       Defendant’s motion for reconsideration will be considered a motion to revoke and/or

amend the detention order, as he seeks pretrial release and modification of the detention order. 18

U.S.C. § 3145(b). Motions to revoke and/or amend a detention order are essentially an appeal of

the Magistrate Judge order of detention and are decided by the district judge under de novo review.

Id.; United States v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985); United States v. Cole, 715 F.

Supp. 677, 677 (E.D. Pa. 1998). While the district judge conducts a de novo review on such

motions, the reasons articulated by the Magistrate Judge for issuing an order of detention should

be given “respectful consideration.” United States v. Suppa, 799 F.2d 115, 120 (3d Cir.1986). See

also Cole, 715 F.Supp. at 677. The district judge may hold an evidentiary hearing and review

additional evidence. Additionally, the transcript of the detention hearing before the Magistrate


                                                1
  Case 2:20-mj-09421-CRE Document 30 Filed 12/23/20 Page 2 of 2 PageID: 183




Judge may also be admitted into evidence in the hearing before the District Court. Id.

       IT IS THEREFORE ORDERED that the undersigned declines to rule on the pending

motion based on the applicable law aforementioned;

       IT IS FURTHER ORDERED that Clerk’s Office shall modify the motion for

reconsideration to be an appeal of the Magistrate Judge Order of Detention, which should be

decided by the district judge assigned to the case.


                                              BY THE COURT:

                                              s/Cynthia Reed Eddy
                                              Chief United States Magistrate Judge




                                                 2
